DETAILED ACTION
Remarks
Applicant presents a communication filed 4 January 2021 responsive to the 3 September 2020 Office action (the “Previous Action”).
With the communication, Applicant has:
amended claims 1, 3-5, 8-21, 23-29 and 31
cancelled claims 7, 22 and 30;
added new claims 32 and 33; and
amended figures 4-9 and 11 of the drawings.
Claims 1-6, 8-21, 23-29 and 31-33 remain pending. Claims 1, 6 and 9 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. Any new ground(s) of rejection set forth herein were necessitated by Applicant’s amendments. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Priority
Applicant disagrees that the subject matter of claims 3-6, 8-10, 13-19 and 23-29 is not supported by the provisional application (62/743,420).
Examiner respectfully disagrees and submits that the provisional application does not desribe the features of those claims. Applicant provides only a conclusion to the contrary.
Specification Objection
1 of the specification. (Remarks, p. 12 par. 5). In particular, Applicant relies on the following language:
Such core application code 204 and device-specific code 206 may be configured to allow such receiving platforms to operate within one or more acceptable error tolerance thresholds. For example, a core application code 204 may be a subset of code that induces differing amounts of errors that are acceptable relative to the error tolerance thresholds of receiving platforms.

Examiner respectfully disagrees. The above language does not, for example, describe “analyzing core application requirements of at least one platform to determine whether core application code will function on the platform within at least one acceptable error tolerance threshold” as in claim 6. It does not refer to analyzing core application requirements or determining any code will function on the platform within a tolerance threshold at all. Nor does it describe the “analyzing core application requirements of at least one platform to determine the subset of the core application code acceptable for use on the at least on platform” of claims 8-10. And it does not describe the “processor efficiency level” of claims 9-10. 
Claim Rejections Under 35 U.S.C. § 101
Applicant submits that the rejection of claim 20 under 35 U.S.C. § 101 is moot. (Remarks, p. 13 par. 6).
Examiner respectfully disagrees. Examiner agrees that the claimed “computing environment” is no longer directed only to software. However, the claim is still directed only to an apparatus “for” that environment, not the environment itself. The claim is still directed software alone because an apparatus may be software alone. To overcome the rejection, 
35 U.S.C. §§ 102 and 103 Rejections 
These arguments are moot in view if the new ground(s) of rejection.
Priority
Applicant’s claim for the benefit of the filing date of 62/743,420 is acknowledged. However, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/743,420, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In particular, the prior filed application fails to provide adequate support for the features of claims 3-6, 8-10, 13-19 and 23-39 because it does not disclose the features of those claims. Thus, those claims are not entitled to the filing date of 62/743,420.
Specification
The specification is objected to as failing to provide clear support antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide clear support or antecedent basis for the subject matter of claims 6, 8-10, 16-19 or 23-29.
Drawings
In Previous Action’s drawing objects are withdrawn in view of Applicant’s amendments to the drawings.
Claim Rejections - 35 USC § 112
The Previous Actions § 112 rejections of claims 7, 12-19 and 30 are withdrawn in view of Applicants amendments. 
Claim Objections
Claims 1, 11 and 20 are objected to for the following informalities:
Claim 1 refers to “core application code” at line 8, which appears to be a typographical error that should perhaps refer to –the core application code- instead.
Claims 11 and 20 are objected to for the same reasons as claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As to claim 20, the claim is directed to an apparatus “for generating applications in a computing environment”. Though the computing environment is recited as including hardware, the claim never refers to what the apparatus actually comprises and the plain and ordinary meaning of the term “apparatus” includes software alone, i.e., software per se. This is consistent with the specification because the specification discloses that software can provide the functions per se is not directed to any statutory category of patentable subject matter. See M.P.E.P. § 2106.03(I). 
Claim Interpretation
Various claims refer to code “to be deployed…” or performing a function “to” perform an additional function. This “to…” language does not actually require performing the additional function or limit the claim to any particular structure. Thus, it does not limit the scope of the claim. See M.P.E.P. § 2111.04(I). Prior art, if cited, is done so solely in the interests of compact prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 20, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et al. (US 2004/0059703) (art of record – hereinafter Chappell) in view of Cismas et al. (US 9,588,745) (art made of record – hereinafter Cismas).

As to claim 1, Chapell discloses a method for automatically generating and deploying applications, the method comprising: 
accepting a signal to initiate an application generation process; (e.g., Chappell, par. [0032] discloses a “generate package” instruction is received; par. [0033] discloses separate groups of files are assembled into separate packages, and the targeted software application is now available for downloading, storage, installation or other handling)
receiving application code for analysis; (e.g., Chappell, par. [0032] disclose files and directives required for the new software package are identified; par. [0036] discloses files may include main executable code, scripts and HTML web pages)
examining attributes of the application code to determine core application code from device-specific code, and to determine from attributes of the application code, a subset of the core application code (e.g., Chappell, par. [0037] discloses the files [subset(s)] for a certain category can be sorted manually or automatically, by considering [examining] the file extension, the header on each file or a similar indicator [attributes]; par. [0032] discloses these files and directives are sorted into groups in accordance with desired parameters “(for example, separating platform-specific files from non-platform specific files)”; par. [0040] discloses if the criteria for separation of the files was the operating platform, the method would generate a “core” package “(i.e., files which do not require a particular processor to be used are placed into the core package)”. If files are detected which do require a particular processor, files are added to it) for a particular application type (e.g., Chappell, par. [0173] discloses the end user is packaging a QNX Photon microGUI application; par. [0078] discloses the drawing application) and 
isolating core application code from device-specific code (see immediately above).
Chappell does not explicitly disclose prior to deploying the subset of the core application code, enabling or disabling portions of the core application code to allow the subset of the core application code to be deployed for the particular application type.
However, in analogous art, Cismas discloses:
prior to deploying the subset of the application code, enabling or disabling portions of the application code to allow the subset of the application code to be deployed for the particular application type (e.g., Cismas, col. 11 ll. 31-41 discloses building the application includes disabling functionality [portions of the application code], interchanging various modules [subsets of application code] within the application, or the like. Once all building has been completed, the system may bundle the applications and prepare for sending the applications to the user device; col. 8 ll. 16-20 discloses the workflow application 244 may build the customized application and subsequently deploy the application to the user system 204; col. 4 ll. 65-67 discloses application referred to throughout, these applications may be any type of application).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the core application code and subset of core application code taught by Chappell by incorporating enabling or disabling portions of the code prior to deploying the subset as taught by Cismas, as Cismas would provide the advantage of a means for a user to customize delivery of the application. (See Cismas, col. 2 ll. 20-25).

As to claim 2, Chappell/Cismas discloses the method of claim 1 (see rejection of claim 1 above), Chappell further discloses wherein the applications are deployed with features that are automatically determined based on their deployment method and feature sets of each platform (e.g., Chappell, par [0046] discloses when the package is being installed [deployed], the installer will recognize that it is not a core package, and ensure that the core package is installed when the component package is installed; par. [0040] discloses if the criteria was the operating platform, the method would generate a “core” package “(i.e., files which do not require a particular processor to be used are placed into the core package”) [any file being or comprising a feature]).

As to claim 11, it is a medium claim having substantially the same limitations as claim 1. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Chappell, include:
a non-transitory computer readable medium including one or more instructions executable by one or more processors (e.g., Chappell, par. [0273]) for: (see rejection of claim 1 above).

As to claim 12, it is a medium claim having substantially the same limitations as claim 2. Accordingly, it is rejected for substantially the same reasons.

As to claim 20, it is an apparatus claim having substantially the same limitations as claim 1. Accordingly, it is rejected for substantially the same reasons. Further limitations, not disclosed by Chappell but disclosed by Cismas, include:
an apparatus for generating and deploying applications in a computing environment, the computing environment comprising one or more computing devices in communication with an application generation system that executes software configured to generate and deploy applications accessible to the one or more computing devices (e.g., Cismas, Fig. 1 and associated text, col. 8 ll. 16-20 discloses the workflow application 244 may build the customized application and subsequently deploy the application to the user system 204 or network system 221).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Chappell by incorporating an apparatus comprising one or more 

As to claim 32, Chappell/Cismas discloses the method of claim 1 (see rejection of claim 1 above) but Chappell does not explicitly disclose further comprising: after enabling or disabling the portions of the core application code, deploying the subset of the core application code to the particular platform.
However, in an analogous art, Cismas discloses further comprising:
after enabling or disabling the portions of the core application code, deploying the subset of the core application code to the particular platform (e.g., Cismas, col. 11 ll. 31-41 discloses building the application includes disabling functionality [portions of the application code], interchanging various modules [subsets of application code] within the application, or the like. Once all building has been completed, the system may bundle the applications and prepare for sending the applications to the user device; col. 8 ll. 16-20 discloses the workflow application 244 may build the customized application and subsequently deploy the application to the user system 204; col. 4 ll. 65-67 discloses application referred to throughout, these applications may be any type of application).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the core application code and subset of core application code taught by Chappell by incorporating enabling or disabling portions of the code prior to deploying 

As to claim 33, it is a medium claim having substantially the same limitations as claim 32. Accordingly, it is rejected for substantially the same reasons.

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell (US 2004/0059703) in view of Cismas (US 9,588,745) in further view of Bilsten (US 2019/0065613) (art of record – hereinafter Bilsten).

As to claim 3, Chappell/Cismas discloses the method of claim 1 (see rejection of claim 1 above), and further discloses wherein examining attributes of the application code further comprises determining from attributes of the application code the subset of the core application code to be deployed (e.g., Chappell, par. [0040] discloses files which do not require a particular processor are placed into the core package; par. [0036] discloses files may include main executable code, scripts and HTML web pages; par. [0038] discloses these separate package can be stored in an accessible location so that they can be downloaded, installed or transmitted as required).
Chappell/Cismas does not explicitly disclose a subset of core application code to be deployed as a web application.
However, in an analogous art, Bilsten discloses:
code to be deployed as a web application (e.g., Bilsten, par. [0040] discloses application 205 may be a progressive web app [applications necessarily comprising code]. This 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify, Chappell, which discloses determining from application code attributes a subset of core application code to be deployed, by incorporating deploying the code as a progressive web application, as taught by Bilsten, as Bilsten would provide the advantage of a means of costs savings. (See Bilsten, par. [0040]).

As to claim 4, Chappell/Cismas discloses the method of claim 1 (see rejection of claim 1 above), and further discloses wherein examining attributes of the application code further comprises determining from attributes of the application code the subset of core application code to be deployed (e.g., Chappell, par. [0040] discloses files which do not require a particular processor are placed into the core package; par. [0036] discloses files may include main executable code, scripts and HTML web pages; par. [0038] discloses these separate package can be stored in an accessible location so that they can be downloaded, installed or transmitted as required).
Chappell/Cismas does not explicitly disclose a subset of core application code to be deployed as a progressive web application.  
However, in an analogous art, Bilsten discloses:
code to be deployed as a progressive web application (e.g., Bilsten, par. [0040] discloses application 205 may be a progressive web app [applications necessarily comprising code]. This progressive web app may be downloaded and installed [i.e., downloading and/or installing being deploying]).


As to claim 13, it is a medium claim having substantially the same limitations as claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 14, it is a medium claim having substantially the same limitations as claim 4. Accordingly, it is rejected for substantially the same reasons.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell (US 2004/0059703) in view of Cismas (US 9,588,745) in further view of Seksenov et al. (US 2019/0163453) (art of record – hereinafter Seksenov).

As to claim 5, Chappell/Cismas discloses the method of claim 1 (see rejection of claim 1 above), Chappell further discloses wherein examining attributes of the application code further comprises determining from attributes of the application code the subset of the core application code and a subset of the device-specific code to be deployed as a mobile application (e.g., Chappell, par. [0040] discloses if the criteria for separation of the files was the operating platform, the method would generate a “core” package “(i.e., files which do not require a particular processor to be used are placed into the core package)”. If files are detected which do 
	Chappell does not explicitly discloses a subset of core application code and a subset of the device-specific code to be deployed as a native mobile application.
	However, in an analogous art, Seksenov discloses:
	code to be deployed as a native application (e.g., Seksenov, par. [0003] discloses the computer system can make the native application available through the application store for discovery by a user and for installation on a client device of the user).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify, Chappell, which discloses determining from application code attributes a subset of core application code and a subset of device-specific code to be deployed as a mobile application, by incorporating deploying the code as a native application, as taught by Seksenov as Seksenov would provide the advantage of greater flexibility with respect to discover and access. (See Seksenov, par. [0002]).

As to claim 15, it is a medium claim having substantially the same limitations as claim 5. Accordingly, it is rejected for substantially the same reasons.

Claims 6, 8-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell (US 2004/0059703) in view of Cismas (US 9,588,745) in further view of Wingfors et al. (US 2015/0347282) (art of record – hereinafter Wingfors).

As to claim 6, Chappell/Cismas discloses the method of claim 1 (see rejection of claim 1 above), and further discloses core application code (see rejection of claim 1 above) but does not explicitly disclose further comprising analyzing core application code requirements of at least one platform to determine whether the core application code will function on the platform within at least one acceptable error tolerance threshold.  
However, in an analogous art, Wingfors discloses:
analyzing application code requirements of at least one platform to determine whether the application code will function on the platform within at least one acceptable error tolerance threshold (e.g., Wingfors, par. [0008] discloses a test can have multiple baselines [requirements]; par. [0102] discloses the test engine 106 can be configured to report a pass [i.e., report that the code is acceptable for use] if the test results are within a tolerance relative to the baseline [requirement]; Fig. 6 and associated text, additional test details 610 can list the device (e.g., computer or system) used to perform the tests and the results obtained for tests on the listed device [platform]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chappell, which discloses core application code, by incorporating analyzing application code requirements to determine whether the code will function on an application platform within an error tolerance threshold, as taught by Wingfors, as Wingfors 

As to claim 8, Chappell/Cismas discloses the method of claim 1 (see rejection of claim 1 above) and further discloses core application code (see rejection of claim 1 above), but does not explicitly disclose further comprising analyzing core application code requirements of at least two platforms to determine the subset of the core application code acceptable for use on the at least two platforms within at least one acceptable error tolerance threshold for each of the at least two platforms. 
However, in an analogous art, Wingfors discloses:
analyzing application code requirements of at least two platforms to determine the subset of the application code acceptable for use on the at least two platforms within at least one acceptable error tolerance threshold for each of the at least two platforms (e.g., (e.g., Wingfors, par. [0024] discloses the software code 102 can include code blocks 104A-B [subsets] as part of the application. A developer can select any of the blocks for testing separately or together; par. [0008] discloses a test can have multiple baselines [requirements]; par. [0102] discloses the test engine 106 can be configured to report a pass [i.e., report that the code is acceptable for use] if the test results are within a tolerance relative to the baseline [requirement]; Fig. 6 and associated text, additional test details 610 can list the device (e.g., computer or system) used to perform the tests and the results obtained for tests on the listed device [platform]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chappell, which discloses core application code, by incorporating 

As to claim 9, Chappell/Cismas discloses the method of claim 1 (see rejection of claim 1 above) as well as core application code (see rejection of claim 1 above) but does not explicitly disclose further comprising analyzing core application code requirements of at least one platform to determine the subset of the core application code acceptable for use on the at least one platform within at least one acceptable processor efficiency level of the at least one platform. 
	However, in an analogous art, Wingfors discloses:
further comprising analyzing application code requirements of at least one platform to determine the subset of the application code acceptable for use on the at least one platform within at least one acceptable processor efficiency level of the at least one platform (e.g., Wingfors, par. [0024] discloses the software code 102 can include code blocks 104A-B [subsets] as part of the application. A developer can select any of the blocks for testing separately or together; par. [0008] discloses a test can have multiple baselines [requirements]; par. [0040] discloses module 200 can perform tests based on one or more metrics. For example, speed, memory usage, processor usage, etc.; par. [0060] discloses the result can provide an actual testing value, such as completion time or any other metric [i.e., results are metrics]; par. [0102] discloses the test engine 106 can be configured to report a pass [i.e., report that the code is acceptable for use] if the test results are within a tolerance relative to the baseline [any baseline 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chappell, which discloses core application code, by incorporating analyzing requirements of at least one platform determine a subset of the code acceptable for use on the at least one platform within an acceptable processor efficiency level of the at least one platform, as taught by Wingfors, as Wingfors would provide the advantages of a means of determining whether a subset of the core application code comports with expected processor usage for a platform. (See Wingfors, par. [0008]).

As to claim 10, Chappell/Cismas discloses the method of claim 1 (see rejection of claim 1 above), and further discloses device-specific code (see rejection of claim 1 above) but does not explicitly disclose further comprising analyzing device-specific code requirements of at least one platform to determine a subset of the device-specific code acceptable for use on the at least one platform within at least one acceptable processor efficiency level of the at least one platform.  
However, in an analogous art, Wingfors discloses:
further comprising analyzing code requirements of at least one platform to determine the subset of the code acceptable for use on the at least one platform within at least one acceptable processor efficiency level of the at least one platform (e.g., Wingfors, par. [0024] discloses the software code 102 can include code blocks 104A-B [subsets] as part of the application. A developer can select any of the blocks for testing separately or together; par. [0008] discloses a test can have multiple baselines [requirements]; par. [0040] discloses module 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chappell, which discloses device specific code, by incorporating analyzing requirements of at least one platform determine a subset of the code acceptable for use on the at least one platform within an acceptable processor efficiency level of the at least one platform, as taught by Wingfors, as Wingfors would provide the advantages of a means of determining whether a subset of device specific code comports with expected processor usage for a platform. (See Wingfors, par. [0008]).

As to claim 16, it is a medium claim having substantially the same limitations as claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 17, Chappell/Cismas discloses the method of claim 11 (see rejection of claim 11 above), and further discloses device-specific code (see rejection of claim 11 above) but does not explicitly disclose wherein the instructions are further for: analyzing device-specific code 
However, in an analogous art, Wingfors discloses wherein the instructions are further for:
further comprising analyzing code requirements of at least one platform to determine a subset of the code acceptable for use on the at least one platform within at least one acceptable error tolerance threshold (e.g., Wingfors, par. [0024] discloses the software code 102 can include code blocks 104A-B [subsets] as part of the application. A developer can select any of the blocks for testing separately or together; par. [0008] discloses a test can have multiple baselines [requirements]; par. [0040] discloses module 200 can perform tests based on one or more metrics. For example, speed, memory usage, processor usage, etc.; par. [0060] discloses the result can provide an actual testing value, such as completion time or any other metric [i.e., results are metrics]; par. [0102] discloses the test engine 106 can be configured to report a pass [i.e., report that the code is acceptable for use] if the test results are within a tolerance relative to the baseline; Fig. 6 and associated text, additional test details 610 can list the device (e.g., computer or system) used to perform the tests and the results obtained for tests on the listed device [platform]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chappell, which discloses device specific code, by incorporating analyzing requirements of at least one platform determine whether the code is acceptable for use on the at least one platform within an acceptable error tolerance threshold, as taught by Wingfors, as Wingfors would provide the advantages of a means of determining whether the code comports with expectations for a platform. (See Wingfors, par. [0008]).

As to claim 18, it is a medium claim having substantially the same limitations as claim 8. Accordingly, it is rejected for substantially the same reasons.

As to claim 19, it is a medium claim having substantially the same limitations as claim 9. Accordingly, it is rejected for substantially the same reasons.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (US 2013/0247005) (art of record – hereinafter Hirsch) in view of Chappell (US 2004/0059703) in view of Cismas (US 9,588,745).

As to claim 21, Hirsch discloses a computing device, comprising, 
one or more processors, (e.g., Hirsch, par. [0079) and 
a display screen coupled to the one or more processors, wherein the one or more processors execute instructions to cause the display screen to display graphical user interfaces (GUIs) (e.g., Hirsch, par. [0090] discloses server 200 may host web pages that are part of web based tool and transmit them to developer computer; par. [0091] discloses the mobile development environment may be displayed to the developer on a display, such as display screen 102) including: 
a first GUI configured to enable a user to specify layout information and functionality information of an application to be generated independent of platform; (e.g., Hirsch, Fig. 2 and associated text, par. [0092] discloses mobile development environment may allow developers to combine application components such as modules, 
a second GUI configured to enable the user to configure device-specific information; (e.g., Hirsch, par. [0111] discloses after the developer indicates that the mobile application is complete, the development platform may prompt the developer to select one or more mobile devices categories, mobile device types and/or mobile device models on which the app is intended to run; par. [0131] discloses the mobile development environment may access the database to retrieve and display the mobile device categories and/or mobile device types that may be selected by the developer) wherein in response to the layout information, functionality information, and device-specific information:
an application code is generated based on the layout information, functionality information, and device-specific information (e.g., Hirsch, par. [0113] disclose the mobile development platform builds and compiles the app for the selected mobile device categories, types and/or models [i.e., platforms]; par. [0018] discloses compiled data may be generated based on the application data; par. [0088] discloses application data such as layouts, modules [which include functionalities, see above] and other components).

	However, in analogous art, Chappell discloses:	
attributes of the application code are examined to determine core application code from the device-specific code; (e.g., Chappell, par. [0037] discloses the files [subset(s)] for a certain category can be sorted manually or automatically, by considering [examining] the file extension, the header on each file or a similar indicator [attributes]; par. [0032] discloses these files and directives are sorted into groups in accordance with desired parameters “(for example, separating platform-specific files from non-platform specific files)”; par. [0040] discloses if the criteria for separation of the files was the operating platform, the method would generate a “core” package “(i.e., files which do not require a particular processor to be used are placed into the core package)”. If files are detected which do require a particular processor, files are added to it)
the core application code is isolated from the device-specific code; (see immediately above) and
a subset of the core application code for a particular application type is determined based on attributes of the application code (see immediately 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the application code of Hirsch by examining attributes of the code to determine subsets of core application code, determine core application code from device-specific code and isolate core application code form device-specific code, as taught by Chappell as Chappell would provide the advantage of a means of improved installation. (See Chappell, par. [0018]).
Further, in an analogous art, Cismas discloses:
a third GUI comprising a first UI component configured to enable the user to deploy the subset of the application code for the particular application type by enabling or disabling portions of the application code prior to deploying the subset of the application code (e.g., Cismas, col. 11 ll. 31-41 discloses building the application includes disabling functionality [portions of the application code], interchanging various modules [subsets of application code] within the application, or the like. Once all building has been completed, the system may bundle the applications and prepare for sending the applications to the user device; col. 8 ll. 16-20 discloses the workflow application 244 may build the customized application and subsequently deploy the application to the user system 204; col. 4 ll. 65-67 discloses application referred to throughout, these applications may be any type of application; col. 11 ll. 19-21 discloses the interface allows the user to customize the application; Fig. 6 and associated text, 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the core application code and subset of core application code taught by Hirsch/Chappell by incorporating a GUI comprising a UI component configured for enabling a user to deploy the subset of code by enabling or disabling portions of the application code prior to deploying the subset as taught by Cismas, as Cismas would provide the advantage of a means for a user to customize delivery of the application. (See Cismas, col. 2 ll. 20-25).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2013/0247005) in view of Chappell (US 2004/0059703) in view of Cismas (US 9,588,745) in further view of Bilsten (US 2019/0065613).

As to claim 23, Hirsch/Chappell/Cismas discloses the computing device of claim 21 (see rejection of claim 21 above), but Hirsch does not explicitly disclose wherein the subset of the core application code to be deployed is determined as a web application based on the attributes of the application code.  
However, in an analogous art, Chappell discloses:
wherein the subset of the core application code to be deployed is determined based on the attributes of the application code (e.g., Chappell, par. [0040] discloses files which do not require a particular processor are placed into the core package; par. [0036] discloses files may include main executable code, scripts and HTML web pages; par. [0038] discloses these 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Hirsch, which discloses generating an application code based on GUIs, by incorporating examining attributes of the application code to determine a subset of core application code to be deployed, as taught by Chappell, as Chappell would provide the advantage of a means of more efficient deployment. (See Chappell, par. [0017-0018]).
Further, in an analogous art, Bilsten discloses:
code determined as a web application (e.g., Bilsten, par. [0040] discloses application 205 may be a progressive web app [i.e., determined as a web application. Note that applications necessarily comprise code]. This progressive web app may be downloaded and installed).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify, Hirsch/Chappell, which discloses determining from application code attributes a subset of core application code to be deployed, by incorporating determining the code as a progressive web application, as taught by Bilsten, as Bilsten would provide the advantage of a means of costs savings. (See Bilsten, par. [0040]).

As to claim 24, Hirsch/Chappell/Cismas discloses the computing device of claim 21 (see rejection of claim 21 above), but Hirsch does not explicitly disclose wherein the subset of the core application code to be deployed is determined as a progressive web application based the attributes of the application code.  
However, in an analogous art, Chappell discloses:
wherein the subset of the core application code to be deployed is determined based on the attributes of the application code (e.g., Chappell, par. [0040] discloses files which do not require a particular processor are placed into the core package; par. [0036] discloses files may include main executable code, scripts and HTML web pages; par. [0038] discloses these separate package can be stored in an accessible location so that they can be downloaded, installed or transmitted as required).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Hirsch, which discloses generating an application code based on GUIs, by incorporating examining attributes of the application code to determine a subset of core application code to be deployed, as taught by Chappell, as Chappell would provide the advantage of a means of more efficient deployment. (See Chappell, par. [0017-0018]).
Further, in an analogous art, Bilsten discloses:
code determined as a progressive web application (e.g., Bilsten, par. [0040] discloses application 205 may be a progressive web app [i.e., determined as a progressive web application. Note that applications necessarily comprise code]. This progressive web app may be downloaded and installed).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify, Hirsch/Chappell, which discloses determining from application code attributes a subset of core application code to be deployed, by incorporating determining the code as a progressive web application, as taught by Bilsten, as Bilsten would provide the advantage of a means of costs savings. (See Bilsten, par. [0040]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2013/0247005) in view of Chappell (US 2004/0059703) in further Cismas (US 9,588,745) in further view of Seksenov (US 2019/0163453).

As to claim 25, Hirsch/Chappell/Cismas discloses the computing device of claim 21 (see rejection of claim 21 above), but Hirsch does not explicitly disclose wherein the subset of the core application code and a subset of the device-specific code to be deployed are determined as a native mobile application based the attributes of the application code.
However, in an analogous art, Chappell discloses:
wherein the subset of core application code and the subset of the device-specific code to be deployed are determined as a mobile application based the attributes of the application code (e.g., Chappell, par. [0040] discloses if the criteria for separation of the files was the operating platform, the method would generate a “core” package “(i.e., files which do not require a particular processor to be used are placed into the core package)”. If files are detected which do require a particular processor, a new package related to that processor alone will be created or if it already exists, files are added to it; par. [0038] discloses these separate package can be stored in an accessible location so that they can be downloaded, installed or transmitted as required; par. [0018] discloses installing files and applications for computer networks and devices. Computer networks and devices may include cellular telephones).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Hirsch, which discloses generating an application code based on GUIs, by incorporating examining attributes of the application code to determine a subset of device-specific code to be deployed as a mobile application, as taught by Chappell, as Chappell 
Further, in an analogous art, Seksenov discloses:
code determined as a native application (e.g., Seksenov, par. [0003] discloses the computer system can make the native application available through the application store for discovery by a user and for installation on a client device of the user).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify, Hirsch/Chappell, which discloses determining from application code attributes a subset of core application code and a subset of device-specific code to be deployed as a mobile application, by incorporating determining the code as a native application, as taught by Seksenov as Seksenov would provide the advantage of greater flexibility with respect to discover and access. (See Seksenov, par. [0002]).

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2013/0247005) in view Chappell (US 2004/0059703) in view of Cismas (US 9,588,745) in further view of Wingfors (US 2015/0347282) 

As to claim 26, it is a computing device claim having substantially the same limitations as claim 6. Accordingly, it is rejected for substantially the same reasons. Note that it would have been obvious to modify Hirsch/Chappell with Wingfors for the same reasons as Chappell alone.

	As to claim 27, Hirsch/Chappell/Cismas discloses the computing device of claim 21 (see rejection of claim 21), and further discloses device-specific code but does not explicitly disclose 
	However, in an analogous art, Wingfors discloses:
wherein code requirements of at least one platform are analyzed to determine whether the code will function on the platform within at least one acceptable error tolerance threshold (e.g., Wingfors, par. [0008] discloses a test can have multiple baselines [requirements]; par. [0102] discloses the test engine 106 can be configured to report a pass [i.e., report that the code is acceptable for use] if the test results are within a tolerance relative to the baseline [requirement]; Fig. 6 and associated text, additional test details 610 can list the device (e.g., computer or system) used to perform the tests and the results obtained for tests on the listed device [platform]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chappell, which discloses device-specific code, by incorporating analyzing application code requirements to determine whether the code will function on an application platform within an error tolerance threshold, as taught by Wingfors, as Wingfors would provide the advantages of a means of determining whether the device-specific code comports with expectations for a platform. (See Wingfors, par. [0008]).

As to claim 28, it is a computing device claim having substantially the same limitations as claim 8. Accordingly, it is rejected for substantially the same reasons. Note that it would have been obvious to modify Hirsch/Chappell with Wingfors for the same reasons as Chappell alone.

As to claim 29, it is a computing device claim having substantially the same limitations as claim 9. Accordingly, it is rejected for substantially the same reasons. Note that it would have been obvious to modify Hirsch/Chappell with Wingfors for the same reasons as Chappell alone.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2013/0247005) in view Chappell (US 2004/0059703) in view of Cismas (US 9,588,745) in further view of Kral et al. (US 2006/0277209) (art of record – hereinafter Kral).

As to claim 31, Hirsch/Chappell/Cismas discloses the computing device of claim 21 (see rejection of claim 21 above), but does not explicitly disclose wherein the third GUI further comprises a second UI component to enable the user to initiate an application generation process for generating the application for the different platforms; and wherein the applications automatically generated and deployed is further tested for particular platforms.
However, Kral discloses:
wherein the GUI further comprises a second UI component to enable the user to initiate an application generation process for generating the application for the particular platforms; (e.g., Kral, par. [0162], discloses all the developer has to do to generate the distribution packages 127-128 is to select which devices [platforms] to include in the distribution. The developer clicks the build button and the packages are created automatically. ) and 
wherein the applications automatically generated and deployed is further tested for different platforms (e.g., Kral, Fig. 1 and associated text, par. [0164] discloses the executables in the distribution package can be tested on actual devices “(e.g., 131, 136, etc.)” [platforms]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/TODD AGUILERA/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner believes Applicant is referring to the published application